FOR PUBLICATION

     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 13-30170
             Plaintiff-Appellee,
                                                  D.C. No.
                   v.                       2:12-cr-06024-FVS-1

 FIDEL ANTONIO MENDEZ,
          Defendant-Appellant.                     OPINION


        Appeal from the United States District Court
           for the Eastern District of Washington
     Fred L. Van Sickle, Senior District Judge, Presiding

                    Argued and Submitted
              June 4, 2014—Seattle, Washington

                        Filed August 26, 2014

     Before: M. Margaret McKeown and Paul J. Watford,
     Circuit Judges, and Barbara Jacobs Rothstein, Senior
                        District Judge.*

                   Opinion by Judge Watford




 *
  The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by
designation.
2                  UNITED STATES V. MENDEZ

                           SUMMARY**


                           Criminal Law

    Affirming the district court’s denial of a motion to
dismiss a felon-in-possession-of-a-firearm charge under
18 U.S.C. § 922(g)(1), the panel held that under Washington
law, the defendant’s juvenile adjudication of second-degree
unlawful possession of a firearm in violation of Revised Code
of Washington § 9.41.040(2)(a) – an offense that, if
committed by an adult, is a felony punishable by up to five
years in prison – constitutes a “conviction” of “a crime
punishable by imprisonment for a term exceeding one year”
and may therefore serve as a predicate for the § 922(g)(1)
prosecution.

    Observing that Washington law treats juvenile
adjudications as convictions once a defendant enters the adult
criminal justice system, the panel rejected the defendant’s
contention that Washington law establishes a general rule
barring the treatment of juvenile adjudications as
“convictions” of “crimes.”




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    UNITED STATES V. MENDEZ                               3

                              COUNSEL

Diane E. Hehir (argued), Assistant Federal Public Defender,
Federal Defenders of Eastern Washington and Idaho,
Yakima, Washington, for Defendant-Appellant.

Alexander C. Ekstrom (argued), Assistant United States
Attorney; Michael C. Ormsby, United States Attorney, United
States Attorney’s Office, Yakima, Washington, for Plaintiff-
Appellee.


                               OPINION

WATFORD, Circuit Judge:

    In 2007, a juvenile court adjudicated Fidel Mendez guilty
of second-degree unlawful possession of a firearm, in
violation of Revised Code of Washington (RCW)
§ 9.41.040(2)(a).1 That offense, if committed by an adult, is
a felony punishable by up to five years in prison. RCW
§§ 9.41.040(2)(b), 9A.20.021(1)(c). In 2012, after Mendez
had become an adult, a park ranger found him in possession
of a shotgun. The federal government charged him with
violating 18 U.S.C. § 922(g)(1), which makes it unlawful for
a person to possess a firearm if he’s previously been
“convicted in any court of, a crime punishable by



 1
    Section 9.41.040(2)(a) provides in relevant part: “A person, whether
an adult or juvenile, is guilty of the crime of unlawful possession of a
firearm in the second degree, if the person . . . owns, has in his or her
possession, or has in his or her control any firearm: . . . If the person is
under eighteen years of age . . . .” RCW § 9.41.040(2)(a).
4                  UNITED STATES V. MENDEZ

imprisonment for a term exceeding one year.”2 The
indictment alleged—based on the 2007 juvenile
adjudication—that Mendez had been convicted of a such a
crime.

    Mendez moved to dismiss the charge on the ground that,
under Washington law, his 2007 juvenile adjudication does
not constitute a “conviction” of a “crime” for purposes of
§ 922(g)(1). After the district court denied the motion,
Mendez entered a conditional guilty plea, reserving the right
to challenge on appeal whether his 2007 juvenile adjudication
meets the statutory definition of “a crime punishable by
imprisonment for a term exceeding one year.”

    Congress has defined “crime punishable by imprisonment
for a term exceeding one year” to exclude certain offenses not
relevant here. 18 U.S.C. § 921(a)(20). It has also provided
the following direction: “What constitutes a conviction of
such a crime shall be determined in accordance with the law
of the jurisdiction in which the proceedings were held.” Id.
Congress thus chose not to provide a uniform answer, as a
matter of federal law, to the question whether a juvenile
offense constitutes a “conviction” of a “crime.” We must
look instead to state law to determine whether Mendez’s 2007
juvenile adjudication may serve as the predicate for his
prosecution under § 922(g)(1). See United States v. Valerio,
441 F.3d 837, 839–40 (9th Cir. 2006).



    2
    Section 922(g)(1) provides in relevant part: “It shall be unlawful for
any person—(1) who has been convicted in any court of, a crime
punishable by imprisonment for a term exceeding one year . . . to ship or
transport in interstate or foreign commerce, or possess in or affecting
commerce, any firearm or ammunition . . . .” 18 U.S.C. § 922(g)(1).
                UNITED STATES V. MENDEZ                      5

    At first blush, Washington law seems to support Mendez.
Most of the statutes governing juvenile offenders are found
in RCW Title 13, which contains the following provision:
“An order of court adjudging a child a juvenile offender or
dependent under the provisions of this chapter shall in no case
be deemed a conviction of crime.” RCW § 13.04.240.
Mendez argues that this provision reflects the State’s policy
decision to place juvenile adjudications on a different footing
from adult convictions when assessing an individual’s
criminal history. That argument finds further support in the
Washington Supreme Court’s admonition that juveniles are
deemed to commit “violations” or “offenses,” not “crimes.”
Monroe v. Soliz, 939 P.2d 205, 208 (Wash. 1997); In re
Frederick, 604 P.2d 953, 954 (Wash. 1980).

    We must nonetheless reject Mendez’s position.
Washington courts have held that, despite its sweeping
language, RCW § 13.04.240 is actually quite limited in scope:
It applies only when the defendant is still within the juvenile
justice system. Because the juvenile system is focused on
rehabilitation of the youthful offender, § 13.04.240 “is
properly concerned with preventing an adjudication of guilt
from being considered a crime while one is still a juvenile, as
this approach furthers its rehabilitative purpose.” State v.
Johnson, 76 P.3d 265, 267 (Wash. Ct. App. 2003). After
reaching adulthood, however, an individual who commits
further crimes falls under the adult criminal justice system,
whose primary purpose is punishment. Id. Within that
system, § 13.04.240 has no effect, and juvenile adjudications
may therefore be treated as convictions of crimes. In
Johnson, for example, the court held that an adult defendant’s
prior juvenile adjudication for assault with a deadly weapon
rendered him ineligible for sentencing under Washington’s
Drug Offender Sentencing Alternative, which requires that
6                UNITED STATES V. MENDEZ

the defendant have no prior “convictions” for a violent
offense within the preceding ten years.                   RCW
§ 9.94A.660(1)(c). In addition, Washington’s Sentencing
Reform Act “unambiguously includes juvenile adjudications
under Title 13 in the definition of criminal history,” Johnson,
76 P.3d at 268, and “allows consideration of prior juvenile
adjudications in sentencing an individual who is now an adult
and has committed a crime as an adult.” Id. at 267–68; see
also RCW §§ 9.94A.030(9), 9.94A.525.

      Once an individual becomes an adult, Washington law
also allows juvenile adjudications to be used as predicate
offenses for certain crimes. As it happens, one such crime is
unlawful possession of firearms, see RCW § 9.41.040,
Washington’s state-law analogue to 18 U.S.C. § 922(g)(1).
Among other things, § 9.41.040 criminalizes possession of a
firearm by a defendant who has previously been “convicted
. . . of any serious offense as defined in this chapter.” RCW
§ 9.41.040(1)(a).        The statute expressly states that,
“[n]otwithstanding . . . any other provisions of law, as used in
this chapter, a person has been ‘convicted,’ whether in an
adult court or adjudicated in a juvenile court, at such time as
a plea of guilty has been accepted, or a verdict of guilty has
been filed . . . .” RCW § 9.41.040(3) (emphasis added).
Based on that provision, Washington courts have held that
juvenile adjudications for a “serious offense” may serve as
the predicate for a § 9.41.040 prosecution. See State v.
Wright, 946 P.2d 792, 794–95 (Wash. Ct. App. 1997); State
v. McKinley, 929 P.2d 1145, 1148–50 (Wash. Ct. App. 1997).

    In light of this authority, we cannot agree with Mendez’s
contention that Washington law establishes a general rule
barring the treatment of juvenile adjudications as
“convictions” of “crimes.” When the defendant is charged as
                UNITED STATES V. MENDEZ                     7

an adult, as Mendez was here, Washington law imposes no
such general bar. That fact distinguishes this case from
United States v. Walters, 359 F.3d 340 (4th Cir. 2004), on
which Mendez relies. The provisions of Virginia law at issue
there established that, “as a general rule,” Virginia does not
treat juvenile adjudications as convictions, even for
individuals who have since become adults. Id. at 346.
Against that backdrop, the Fourth Circuit found it irrelevant
that Virginia law permitted juvenile adjudications to be
treated as convictions in certain limited circumstances. Id.
Because RCW § 13.04.240 does not apply to adult offenders,
Washington has no general rule like the one established by
Virginia law.      The specific circumstances in which
Washington law treats juvenile adjudications as convictions
are the only guideposts available to inform our assessment of
state law, and they all point in the same direction—that
Washington law treats juvenile adjudications as convictions
once a defendant enters the adult criminal justice system.

    Under Washington law, we conclude that Mendez’s 2007
juvenile adjudication constitutes a “conviction” of “a crime
punishable by imprisonment for a term exceeding one year.”
18 U.S.C. §§ 921(a)(20), 922(g)(1). Accordingly, the district
court properly denied his motion to dismiss the felon-in-
possession charge. We address Mendez’s remaining
contentions in an accompanying memorandum disposition.

   AFFIRMED.